Title: To George Washington from Giuseppe Chiappe, 14 April 1795
From: Chiappe, Giuseppe
To: Washington, George


          
            Exmo Snór
            Mogador [Morocco] 14. d’Abril 1795
          
          Ya en 12 de Deciembre passado tuve el inexplicable honor de participar a V. E. todas guantas occurrencias se presentaran asta aquella epoca: y como oy sigue viage a esse respectable Estado el Bargantin del Capt. Henrigue Kesler por mi expedido con un Cargamento de Mulas, me utilizo da conjunctura para tener el honor de notar aora a V. E. los movimientos politicos de estos Paizes, cujos son: Que sin embargo de muchas intrigas, y contestaciones fomentadas por Abdraman Ben Nacer, Baxa del puerto de Saffy para de ningun modo se pudier adelantar en su govierno el Princepe, y Soberano Muley Soliman; se van concluindo todas las sediciones, y desobedencias de los mal intencionados; porque el Princepe á excepcion de haver ya sido proclamado en quasi todas las Provincias de las quales le rezultava algun danó, aquel Baxá se siente por momentós desamparado, aun mismo abandonado de aquellos aquin havia rendido muchos obsequios, por estes conoceran ningun otro Princepe podrá ser absoluto Senhor de estos Estados, que El, por sus excelentes calidades, y tener adquirido a sy estima, y reputacion. En breve tiempo se espera transite a la Capital. Marruecos para ser interamente realizado en lo Trono; tiempo propicio para estos Musulmans, tambien Europeanos se llenaren de confianza,

y satisfacion, y al mismo tiempo gozar general tranquillidad, y de su apreciable govierno: Yo espero no dexará de tener effecto su transito a aquella Capital; porque ha pocos dias tuve satisfacion de recebir Cartas Regias suas por las quales me assegura, passada sea su Fiesta del Ramadan, pondrá en uso un deseada occasion; Luego se effectue su arrivo, naturalmente, segun el estylo de esta Monarquia, deveré passar a su Presencia, adonde nó sola me persuado tener tudo quanto fuere convenable al Commercio, y Navegacion; mas aun toda la attendible estima a favor de la respectable Nacion Americana, de la qual me lisongeo ser su Representante.
          De todos los favorables acontecimientos no perderé instante delos participar a V. E. á medida q’ se fueren presentando, a fin de q’ el Honorable Congresso pueda decidir lo q’ su prudencia jusgar conveniente: No entanto supplico a V. E. lleve abien recordar mis servicios a los Representantes de la honorable Nacion y de me crecher con una respectuosa submission De V. Excelencia Mucho humilde y mui obedte servor.
          
            Giuseppe Chiappe
          
        